THE plaintiff having had a verdict in the abscence of the defendant, and having agreed to withdraw it, and submit to a referrence, three persons, nominated by the Court, accordingly met. Upon entering into the case, the parties, who were present, began a warm altercation, which proving troublesome to the referrees, they ordered the disputants to withdraw, and called the witnesses one after another, examining them separately out of the hearing of both plaintiff and defendant, and finally reported in favour of the former.
These facts being established, the report was set aside, on motion of the defendant’s counsel.